DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of certain species in the reply filed on 8/16/2022 is acknowledged.
Claims 5-8, 16, 19, 20, 47, 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/16/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the reagents for altering expression of at least one gene product" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the RNA-guided nuclease" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
The terms “few” and “close” in claim 18 are relative terms which render the claim indefinite. The terms “few” and “close” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, 14, 15, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbulovic et al (Lab Chip, 2010).
Barbulovic et al teach the culture, manipulation and transfection of cells in “discrete partitions” via a liposomal transfection reagent (considered to form a lipoplex or “capsule” with nucleic acids to be transfected).  See in particular the abstract, Fig. 1a, Fig. 6 and the ¶ linking the columns on page 1541.  A stimulus, i.e. endocytosis of the transfection reagent/lipoplexes by the cells was used to “release” the contents, considered to be both a “chemical” stimulus and a change in pH (endosomes are acidic).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 9-11, 13-15, 17, 18, 21-25, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbulovic et al (Lab Chip, 2010) in view of Zhang (US 8,697,359).
The teachings of Barbulovic et al are as above and applied as before.  Barbulovic et al do not teach delivery of CRISPR/Cas9 reagents to cells.
Zhang teaches the delivery and use of CRISPR-Cas9 system encoding a Cas9 nuclease and guide RNA under control of regulatory elements into cells for genome editing. See, e.g. the abstract and claim 1. Delivery can be via, e.g., liposomes, considered a “capsule”, see col. 23.  The sgRNAs, or guide RNAs of Zhang are considered “donor” nucleic acid after DNA cleavage by the Cas9 protein, see Fig. 1. Zhang teaches targeting multiple positions in a given locus (Fig 3A, Fig 11, ¶ linking cols 1-2,) with up to 20 different guide sequences (¶ linking cols 17-18) thus arriving at the numbers found in claim 13. Zhang teaches Cas9 can be used as a nickase (col 18, line 16-col 19).  The EMX1 locus or target sequence (Figs 3 and 4, col 49) is not taught to have “close” relatives.  A linker comprising a protospacer/PAM sequence is taught in, e.g., Fig. 3A.  The tissue-specific promoters in col 5 are considered “inducible” by use in certain cell types they are specific to, and are induced by “chemical” means (e.g. transcription factors that activate tissue-specific promoters are chemicals).
The claimed methods of are essentially disclosed by Barbulovic et al with the exception of the CRISPR/Cas9 limitations.  The ordinary skilled artisan, seeking a method to genetically modify cells, would have been motivated to the CRISPR/Cas9 genetic modification system with the methods of Barbulovic et al because Zhang teaches CRISPR/Cas9 to be a well-known and efficient means for genetic manipulation of mammalian cells.  It would have been obvious for the skilled artisan to do this because of the known benefit of generating genetically modified mammalian cells as taught by both Barbulovic et al and Zhang.  Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Claim(s) 1-4, 9-15, 17, 18, 21-25, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbulovic et al (Lab Chip, 2010) in view of Zhang (US 8,697,359) and Li et al (US 20110190623 A1).
The teachings of Barbulovic et al and Zhang are as above and applied as before.  These references do not teach a thermal stimulus.
	Li et al teach thermally activated liposomes for delivery of nucleic acids.  See the abstract, ¶ [0039], claim 1, claim 17.
The claimed methods of are essentially disclosed by Barbulovic et al and Zhang with the exception of the thermal stimulus limitation.  The ordinary skilled artisan, seeking a method to genetically modify cells, would have been motivated to the thermally activated liposomal system with the methods of Barbulovic et al and Zhang because Li et al teach such liposomes to be a well-known and efficient means for delivery of DNA to mammalian cells in a specific manner.  It would have been obvious for the skilled artisan to do this because of the known benefit of generating genetically modified mammalian cells as taught by Barbulovic et al, Li et al and Zhang.  Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633